J-A28013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
 ASHRAF A. AWAD                            :
                                           :
                    Appellant              :    No. 884 MDA 2018

             Appeal from the Judgment of Sentence May 2, 2018
     In the Court of Common Pleas of Berks County Criminal Division at
                      No(s): CP-06-SA-0000001-2018


BEFORE: LAZARUS, J., OLSON, J., and MUSMANNO, J.

JUDGMENT ORDER BY LAZARUS, J.:             FILED: NOVEMBER 5, 2018

      Ashraf A. Awad appeals, pro se, from the judgment of sentence entered

in the Court of Common Pleas of Berks County. After our review, we quash

this appeal.

      Awad was convicted in absentia of the summary offense of driving while

under suspension in violation of 75 Pa.C.S.A. § 1543(a). Following a summary

appeal and trial de novo, the court convicted Awad and sentenced him to pay

a fine of $200.00. On appeal, Awad claims the evidence was insufficient to

support the conviction.

      We note at the outset that Awad’s pro se brief is illegible and

incomprehensible. We remind him, as this Court has previously stated:

      [A]lthough this Court is willing to construe liberally materials filed
      by a pro se litigant, pro se status generally confers no special
      benefit upon an appellant. Accordingly, a pro se litigant must
      comply with the procedural rules set forth in the Pennsylvania
      Rules of the Court. This Court may quash or dismiss an appeal if
J-A28013-18


      an appellant fails to conform with the requirements set forth in
      the Pennsylvania Rules of Appellate Procedure. Pa.R.A.P. 2101.

Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super. 2003) (some

citations omitted).

      Here, as in Lyons, the defects in Awad’s brief “are substantial.” Id. at

252. Awad’s Statement of the Question Presented reads: “Was the evidence

submitted at trial sufficient?” and continues with, “Yes the Defense or the

Appeals did have and show evidence submitted to the trial sufficient[.]”

Appellant’s Brief, at 9 (emphasis added).    The statement continues but is

unintelligible.

      Further, in his Statement of the Case, Awad presents the standard of

review for sufficiency of the evidence, in violation of Pa.R.A.P. 2111.

Additionally, in the Summary of Argument, he again presents the standard of

review, and, in the Argument sections of his brief, he once again presents the

standard of review as well as a rambling statement of facts referring to a

robbery and a gun that we are unable to relate to the summary offense

conviction in this case. It is an appellant’s duty to develop arguments and to

include pertinent citations in his brief. See Commonwealth v. Farmer, 758
A.2d 173, 181 (Pa. Super. 2000); Pa.R.A.P. 2119(a).     Awad’s argument and

citations to case law are either indecipherable, irrelevant, or lack meaningful

analysis. In essence, Awad’s brief is incoherent. We refuse to develop an

argument for him or scour the record in attempt to make sense of his claim.

Commonwealth v. Beshore, 916 A.2d 1128, 1140 (Pa. Super. 2007). Even



                                     -2-
J-A28013-18



with the most generous allowances for pro se drafting, we are compelled to

quash the appeal. See Commonwealth v. Drew, 510 A.2d 1244, 1245-46

(Pa. Super. 1986) (quashing appeal where total inadequacy of the appellant’s

brief prevented ascertaining whether there was any possible merit to appeal;

noting that, “we have not hesitated to quash appeals for substantial

noncompliance      with   these     requirements”)    (collecting   cases);

Commonwealth v. Jones, 477 A.2d 882 (Pa. Super. 1984) (appeal quashed

where brief ignored and seriously undermined the Rules of Appellate

Procedure); see generally Pa.R.A.P. 2101 (briefs shall conform with the

requirements set forth in the Rules of Appellate Procedure, or appeal may be

quashed).

     Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/05/2018




                                   -3-
J-A28013-18




              -4-